Title: From George Washington to the Commissioners for the District of Columbia, 9 November 1795
From: Washington, George
To: Commissioners for the District of Columbia, the


          
            Gentlemen,
            Philada 9th Novembr 1795.
          
          Your Letter of the 31st ulto by Mr Hatfield has been received. I have since seen Mr Hoban, & have had a good deal of conversation with both of them, in the presence of each other, with the plans before us.
          From the explanations of the former, it would seem as if he had not been perfectly understood—or in other words—that now he means no change in the interior of the building, of the least importance; nor any elsewhere, that will occasion delay, or add to the expense—but the contrary: whilst the exterior will in his opinion, assume a better appearance & the portico be found more convenient, than on the present plan. As far as I understand the matter, the difference lies simply in discarding the basement, & adding an attic story, if the latter shall be found necessary; but this (the attic) he thinks may be dispensed with, as sufficient elevation may be obtained, in the manner he has explained it, without—and to add a dome over the open or circular area or lobby, which in my judgment is a most desirable

thing, & what I always expected was part of the original design, until otherwise informed in my late visits to the City, if strength can be given to it & sufficient light obtained.
          However proper it may have been in you, to refer the decision of the objections of Mr Hatfield to the Executive—I shall give no final opinion thereon. 1. Because I have not sufficient knowledge of the subject, to judge with precision. 2. because the means of acquiring it, are not within my reach. 3. if they were, pressed as I am with other matters, particularly at the eve of an approaching, perhaps an interesting session of Congress, I could not avail myself of them: but above all, because I have not the precise knowledge of the characters you have to deal with—the knowledge of all the facts which are before you—nor perhaps the same view you can take of the consequences of a decision for or against Mr Hatfield’s proposed alterations, or of his abilities to carry them into execution if adopted.
          I have told him in decisive terms, however, that if the plan on which you have been proceeding, is not capitally defective, I cannot (after such changes, delays and expenses as have been encountered already) consent to a departure from it, if either of these consequences is to be involved: but that if he can satisfy you of the contrary, in these points, I should have no objection, as he conceives his character as an architect is in some measure at stake—and in short, as the present plan is nobody’s, but a compound of everybody’s, to the proposed change; provided these things, as I have just observed, can be ascertained to your entire satisfaction. I added further, as a matter of material moment, the short term for which he was engaged, & what might be the consequence of his quitting the building at the end thereof, or compelling fresh—perhaps exorbitant terms, if a new agreement was to be made. To this he replied, that he would not only promise, but bind himself, to stick by the building until it was finished.
          On the spot—at the seat of information—with a view of the materials on hand—the facility of obtaining others—with a better knowledge of the only characters on whom you can rely for carrying on the buildings, than I possess; with other details unknown to me, you can decide with more safety than I am enabled to do, on the measures proper to be pursued under the embarrassment which has arisen from this diversity of opinion.

That decision, be it what it may, will be agreeable to Gentlemen, Your obt Servt
          
            Go: Washington
          
        